DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wilkerson [US 20080202398].
	Claim 1: Wilkerson teaches a seed treatment method [abstract] comprising the steps of providing a planter [0023], a seed and a seed-applied substance (fluid dispensing) [0022-0023]; calculating a location where the seed will be planted by the planter (target location) [0031]; selecting based at least in part on a condition (e.g. seed release rate or travel time) a combination of seed and applied substance to plant at the location [0029-0030; 0033, 0036]; generating the combination of the seed and seed-applied substance prior to the combination being planted at the location (before seed reaches target location) [0031] planting the combination of the seed and seed-applied substance [0031-0032]. It would have been inherent or obvious to one of ordinary skill in the art that the seed will at least be partially coated or treated with the liquid prior to falling in the furrow. 

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as obvious over Wilkerson [US 20080202398] in view of Wendte [US 20150223391].
Claim 1: Wilkerson teaches a seed treatment method [abstract] comprising the steps of providing a planter [0023], a seed and a seed-applied substance (fluid dispensing) [0022-0023]; calculating a location where the seed will be planted by the planter (target location) [0031]; selecting based at least in part on a condition (e.g. seed release rate or travel time) a combination of seed and applied substance to plant at the location [0029-0030; 0033, 0036]; generating the combination of the seed and seed-applied substance prior to the combination being planted at the location (before seed reaches target location) [0031] planting the combination of the seed and seed-applied substance [0031-0032]. However Wilkerson does not appear to teach calculating a location where the seed will be planted by the planter; selecting, based at least in part on a condition, a combination of seed and seed-applied substance to plant at the location; and planting the combination of the seed and seed-applied substance. Wendte is provided. Wendte teaches an automatic planting system which include a seed metering system that can be controlled at each row units to selectively plant different types of varieties of seed based on seed type or variety zones agricultural field, corresponding to field characteristics defined in a seed variety prescription map [abstract]. Wendt further teaches seed location is managed based upon characteristic(s) of the zone in the agricultural field [0011]. It would have been obvious to one of ordinary skill in the art to use an automatic planting system for calculating a location where the seed will be planted by the planter; selecting, based at least in part on a condition, a combination of seed and seed-applied substance to plant at the location; and planting the combination of the seed and seed-applied substance with the system of Wilkerson in order to optimize yield and planting throughput [0006-0008; abstract]. And although not explicit, it would have been obvious to one of ordinary skill in the art in light of the prior art to generate the prescription (combination) of Wendt using the seed treatment system of Wilkerson to improve seed planting throughput and reduce special handling. 

Claim(s) 2-8, 13-14, 17, 21, 25-31 and 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson in view of Wendt as applied to claim 1 above, and further in view of Ochampaugh [US 20130121101].
Teaching of the prior art is aforementioned, but does not appear to teach every specific detail of producing the seed prescription or varying the seed applied substance. Ochampaugh is provided.
	Claims 2 and 28: Ochampaugh teaches the step of selecting, based at least in part on the condition, the combination of seed and seed-applied substance to plant at the location further comprises selecting an amount of the seed-applied substance to be applied to the seed [0032]; the step of generating the combination of the seed and seed-applied substance prior to the combination being planted at the location further comprises: (a) providing a substance receptacle, a substance flow path (hopper tank, hopper tank evacuation mechanism, [0034]), a seed flow path and a substance applicator (seed treating system of Wilkerson) [0029-0033]; (b) delivering the amount of the seed-applied substance from the substance receptacle through the substance flow path to the substance applicator [0034]; and (c) using the substance applicator to apply the amount of the seed-applied substance to the seed within the seed flow path (seed treating system of Wilkerson) [0029-0033].
Claims 3 and 29: Wendt teaches wherein the step of generating the combination of the seed and seed-applied substance prior to the combination being planted at the location further comprises: providing a plurality of seed receptacles, wherein at least two of the plurality of seed receptacles contains a different combination of seed and seed-applied substance [0043]; generating the different combination of seed and seed-applied substance prior to placement into the at least two of the plurality of seed receptacles [Ochampaugh 0032]; selecting a seed receptacle from the plurality of seed receptacles containing the selected combination of seed and seed-applied substance [Wendt, 0009]; and delivering the selected combination of seed and seed-applied substance from the selected seed receptacle to be planted by the planter [Wendt, 0009, 0011].
Claims 4 and 30: Wendt teaches wherein the step of selecting, based at least in part on the condition, the combination of seed and seed-applied substance to plant at the location further comprises selecting at least one of a seed type of type of seed-applied substance [0011; 0051].
Claims 5 and 31: Wendt teaches wherein the step of selecting, based at least in part on the condition, the combination of seed and seed-applied substance to plant at the location further comprises selecting a seed type [0051]. 
Claim 6: Wendt teaches wherein the different combination of seed and seed-applied substance comprises different seed types and different types of seed-applied substance in the at least two of the plurality of seed receptacles [0051].
Claim 7: wherein the combination of seed and seed applied substance varies based at least in part on one of the following: a type of seed, a type of the seed-applied substance, and an application rate of the seed-applied substance [Wendt, 0051; Ochampaugh, 0048].
Claim 8: wherein a controller can be used to calculate the location where the seed will be planted by the planter, select, based at least in part on the condition, the combination of seed and seed-applied substance to plant at the location [Wendt 0006; Ochampaugh, 0032, 0048], generate the combination of the seed and seed-applied substance prior to the combination being planted at the location, or plant the combination of seed and seed-applied substance [Wendt, 0006; Ochampaugh, 0032, 0048].
Claim 13: Wendt discloses the method of Claim 3 wherein the step of selecting a seed receptacle from the plurality of seed receptacles containing a selected combination of seed and seed-applied substance further comprises: inputting a list of the different combinations associated with the at least two of the plurality of seed receptacles into a control system; and wherein the control system identifies the seed receptacle having the selected combination of seed and seed-applied substance [0046].
Claim 14: Ochampaugh discloses the method of Claim 2 wherein the step of generating the combination of the seed and seed-applied substance prior to the combination being planted at the location further comprises: providing a metering device; and metering the amount of the seed-applied substance from the substance receptacle through the substance flow path to the substance applicator with the metering device [0031-0034].
Claim 17: Ochampaugh discloses a method for seed treatment on a planter, the method comprising the steps of: providing the planter having a seed receptacle having a seed, a substance receptacle having a seed-applied substance, a substance flow path, a seed flow path, and a controller [0032]; determining an amount of the seed-applied substance to be applied to the seed during operation of the planter with the controller [0032, 0048]; transferring the seed-applied substance from the substance receptacle into the substance flow path [0030]; Wilkerson teaches transferring the seed from the seed receptacle into the seed flow path [0029-0033]; and applying the seed-applied substance to the seed within the seed flow path [0029-0033], wherein Wendt teaches the amount of the seed-applied substance is based, at least in part, on the condition [abstract].
Claim 21: Ochampaugh discloses the method of Claim 17 further comprising the step of: adjusting a mixture ratio of the seed-applied substance during operation of the planter (configuring recipes and batches for seed treatment during real time) [0057].
Claim 25: Ochampaugh discloses the method of Claim 3 wherein the different combination of seed and seed-applied substance comprises different types of seed-applied substances in the at least two of the plurality of seed receptacles [0010].
Claim 26: Wendt discloses the method of Claim 2 wherein the amount of the type of the seed-applied substance to be applied to the seed is either: always the same amount of seed-applied substance; or only either one specific amount of seed-applied substance or no amount of the seed-applied substance [0043].
Claim 27: Ochampaugh discloses the method of Claim 2 wherein the step of selecting, based at least in part on the condition, the combination of seed and seed-applied substance to plant at the location further comprises selecting a type of the seed-applied substance to be applied to the seed [0023].
Claim 34: Wilkerson teaches minimizing the amount of material applied between seeds [0006]; where it would have been obvious to one of ordinary skill in the art to optimize the amount to be in the microscale so as to reduce the amount of waste as suggested by Wilkerson [0025].  

Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson in view of Wendt and Ochampaugh as applied to claims 2 and 28 above, and further in view of Knake [US 4356934].
Teaching of the prior art is aforementioned, but does not appear to teach the substance applicator providing the delivered amount for applying the selected amount of selected seed-applied substance to the seed at the seed drop tube. Knake is provided.
Claim 32: Knake teaches spraying treatment onto the seed at the seed drop tube [Fig. 6]. It would have been obvious to one of ordinary skill in the art to modify the treatment applicator to apply the treatment at the seed drop tube so as to better control the coating of the seeds for planting [col 3, ln 25-51].  
Claim 33: Ochampaugh discloses a method for seed treatment on a planter, the method comprising the steps of: providing the planter having a seed receptacle having a seed, a substance receptacle having a seed-applied substance, a substance flow path, a seed flow path, and a controller [0032]; determining an amount of the seed-applied substance to be applied to the seed during operation of the planter with the controller [0032, 0048]; transferring the seed-applied substance from the substance receptacle into the substance flow path [0030]; Wilkerson teaches transferring the seed from the seed receptacle into the seed flow path [0029-0033]; and applying the seed-applied substance to the seed within the seed flow path [0029-0033], wherein Wendt teaches the amount of the seed-applied substance is based, at least in part, on the condition [abstract].

Claims 9-11, 19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson in view of Wendt and Ochampaugh as applied to claim 2 or 3 above, and further in view of Hunter [US 7869902] and Aanestad [US 20150250091].
Teaching of the prior art is aforementioned, but does not appear to teach all the limitations of claim 9. Hunter and Aanestad are provided.
Claim 9: Hunter discloses the method of Claim 2 further comprising the steps of: providing a seed receptacle (112), a seed delivery tube (114), a seed hopper (146), a seed meter (117); storing the seed in the seed receptacle; transferring the seed from the seed receptacles to the seed hopper via a seed delivery tube; transferring the seed from the seed hopper to the seed meter [col 6, ln 18 to col 7, ln 67]. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use the seed treatment system of Hunter for an improved method treating portions of an initial seed sample and allow for flexibility to make treatment adjustments [col 2, ln 4-12]. However, Hunter does not appear to teach further providing a seed drop tube and delivering the seed from the seed meter to the seed drop tube. Aanestad is provided. Aanestad teaches a seed treater that delivers treated seeds from a seed hopper to the ground via a flexible conduit (seed drop tube) [Fig. 2; 0013]. It would have been obvious to one of ordinary skill in the art to further provide a seed drop tube to a seed treater so as to precisely guide the treated seed to a specific location on the agricultural ground. 
Claim 10: Hunter discloses the method of Claim 9 wherein the seed-applied substance is applied to the seed proximate to the seed drop tube [Fig. 2; 0013] (where one could modify the flexible tubing 132 as similarly with the flexible seed drop conduit of Aanestad to deliver seeds to the ground).
Claim 11: Hunter discloses the method of Claim 9 wherein the seed-applied substance is applied to the seed proximate to at least one of the following: the seed delivery tubes, the seed receptacles, the seed hopper, and the seed meters [Fig. 2; col 6, ln 18 to col 7, ln 67].
Claim 19: Hunter and Aanestad teaches further comprising the steps of: providing a seed hopper configured to receive the seed from the seed receptacle; transferring the seed into the seed hopper; and applying the seed-applied substance to the seed within the seed hopper [Fig. 2; col 6, ln 18 to col 7, ln 67 and Fig. 2; 0013]. 
Claim 22: Hunter and Aanestad discloses the method of Claim 17 further comprising the step of: providing a substance applicator in fluid connection with the substance receptacle, the substance applicator adapted to prescriptively treat the seed [Fig. 2; col 6, ln 18 to col 7, ln 67 and Fig. 2; 0013].
Claim 23: Hunter and Aanestad discloses the method of Claim 22 wherein the substance applicator is associated with at least one of: a) a mixer in fluid communication with the substance receptacle and the substance flow path; b) a seed hopper configured to receive the seed from the seed receptacle; c) a seed meter configured to receive the seed from the seed hopper and further transfer it through the seed flow path; and d) the seed drop tube [Fig. 2; col 6, ln 18 to col 7, ln 67 and Fig. 2; 0013].
Claim 24: Hunter and Aanestad discloses the method of Claim 18 further comprising the steps of: providing a seed drop tube that is part of the seed flow path; transferring the seed into the seed drop tube; and applying the seed-applied substance to the seed proximate to or within the seed drop tube [Fig. 2; col 6, ln 18 to col 7, ln 67 and Fig. 2; 0013].

Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson in view of Wendt and Ochampaugh as applied to claim 2 or 3 above, and further in view of Reineccius [US 20120183675].
Teaching of the prior art is aforementioned, but does not appear to teach all the limitations of claim 18. 
Claim 18: Reineccius discloses the method of Claim 2 further comprising the steps of: providing a mixer (agitator) in fluid communication with the substance receptacle and the substance flow path; and mixing the seed-applied substance prior to the seed-applied substance being applied to the seed [Fig. 1; 0041]. It would have been obvious to one of ordinary skill in the art to further provide a mixer in fluid communication with the substance receptacle and substance flow path, so as to further hold and thoroughly mix the chemical formulations [0073]. 
Claim 21: Reineccius discloses the method of Claim 17 further comprising the step of: adjusting a mixture ratio of the seed-applied substance during operation of the planter (configuring recipes and batches for seed treatment during real time) [0023-0024], wherein Reineccius allows to reduce the delay between seed treatment and planting [0024].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson in view of Wendt and Ochampaugh as applied to claim 2 or 3 above, and further in view of Borstmayer [US 6112679].
Teaching of the prior art is aforementioned, but does not appear to teach all the limitations of claim 20. Borstmayer is provided.
Claim 20: Borstmayer discloses the method of Claim 18 further comprising the steps of: providing a seed meter configured to receive the seed from the seed hopper and transfer the seed further through the seed flow path; transferring the seed into the seed meter; and applying the seed-applied substance to the seed within the seed meter (two diameter metering screw is effective way to accurately meter, mix seed and liquid treatment and to discharge material to seeder) [col 1, ln 30-45]. It would have been obvious to one of ordinary skill in the art to mix the seed applied substance to the seed in the seed meter as suggested Borstmayer, so as to provide an effective way to accurately meter, mix seed and liquid treatment together to be delivered to the seeder. 

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson in view of Wendt and Ochampaugh as applied to claim 2 or 3 above, and further in view of Ochampaugh2 [US 20120115911]. 
Teaching of the prior art is aforementioned, but does not appear to teach all the limitations of claim 15-16. Ochampaugh2 is provided.
Claims 15 and 16: Ochampaugh2 discloses the method of Claim 2 wherein the step of generating the combination of the seed and seed-applied substance prior to the combination being planted at the location further comprises: calculating  seed flow timing, both delivery time of the seed-applied substance from the substance receptacle through the substance flow path to the substance applicator and the travel time of the seed through the seed flow path [0035-0036] although Ochampaugh2 does not explicitly teach using a timing mechanism, since the prior art teaches timing the seed flow, it would have been obvious to one of ordinary skill in the art to use a mechanism for recording timing the seed flow in order to calculate and time the seed flow precisely. It would have been obvious to one of ordinary skill in the art to time the seed flow as taught by Ochampaugh2 so that the applicator can determine the amount of treatment to be applied to reach a proper application rate of the seeds [0035].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-34 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDY C LOUIE/               Primary Examiner, Art Unit 1715